Exhibit 99.1 NOTICE OF THE EIGHTEENTH ANNUAL GENERAL MEETING OF SHAREHOLDERS GigaMedia Limited Incorporated in the Republic of Singapore Registration No.: 199905474H REGISTERED OFFICE 80 Robinson Road, #02-00 Singapore 068898 NOTICE IS HEREBY GIVEN that the 18th annual general meeting of the shareholders of GigaMedia Limited (the “Company”) will be held on June 30, 2017 at 11 a.m. local time at Flat C, 7/F, Lucky Horse Industrial Building, 64 Tong Mi Road, Mongkok, Kowloon, Hong Kong, for the following purposes: AS ORDINARY AND SPECIAL BUSINESS ORDINARY RESOLUTIONS: To consider and, if thought fit, to pass, with or without modification, the following resolutions which will be proposed as Ordinary Resolutions: 1. Adoption of audited financial statements RESOLVED that the Report of the Directors, Statement by the Directors, Auditor’s Report and Audited Financial Statements of the Company for the financial year ended December 31, 2016 are received and adopted. (Resolution 1) 2. Approval of appointment of auditors RESOLVED that Deloitte & Touche and Deloitte & Touche LLP be and are hereby appointed as the independent external auditors of the Company until the next Annual General Meeting and that the Directors be and are hereby authorized to fix their remuneration. (Resolution 2) 3. Approval of Directors’ remuneration RESOLVED that the remuneration of the Directors is hereby approved in an aggregate amount not exceeding US$350,000 in respect of their professional services to the Company until the conclusion of the next Annual General Meeting of the Company. (Resolution 3) 4. Approval for authority to allot and issue shares RESOLVED that pursuant to Section 161 of the Companies Act, Chapter 50 of Singapore (“Companies Act”), authority be and is hereby given to the Directors of the Company to: (a)issue ordinary shares in the Company ("Shares") whether by way of rights, bonus or otherwise; and/or (b) make or grant offers, agreements or options (collectively, "Instruments") that might or would require Shares to be issued, including but not limited to the creation and issue of (as well as adjustments to) options, warrants, debentures or other instruments convertible into Shares, at any time and upon such terms and conditions and for such purposes and to such persons as the Directors may in their absolute discretion deem fit; and notwithstanding that the authority conferred by this Resolution may have ceased to be in force, issue Shares pursuant to any Instrument made or granted by the Directors while this Resolution was in force; and unless varied or revoked by the Company in general meeting, such authority conferred on the Directors of the Company shall continue in force: (i) until the conclusion of the next Annual General Meeting of the Company or the date by which the next Annual General Meeting of the Company is required by law to be held whichever is earlier; or 1 (ii) in the case of Shares to be issued in pursuance of the Instruments, made or granted pursuant to this Resolution, until the issuance of such Shares in accordance with the terms of the Instruments. (Resolution 4) 5. Approval for share purchase mandate RESOLVED that: (1) for the purposes of Sections 76C and 76E of the Companies Act, the exercise by the Directors of the Company of all the powers of the Company to purchase or otherwise acquire issued Shares not exceeding in aggregate the Maximum Limit (as hereafter defined), at such price or prices as may be determined by the Directors from time to time up to the Maximum Price (as hereafter defined), by way of market purchase(s) on The Nasdaq Stock Market (“Nasdaq”) or off-market purchase(s) on an equal access scheme(s) as may be determined by the Directors as they see fit, which scheme(s) shall satisfy all the conditions of the Companies Act, and otherwise in accordance with all other laws and regulations and rules of Nasdaq as may for the time being be applicable, be and is hereby authorized and approved generally and unconditionally (the “Share Purchase Mandate”); (2) unless varied or revoked by the Company in general meeting, the authority conferred on the Directors of the Company pursuant to the Share Purchase Mandate may be exercised by the Directors at any time and from time to time during the period commencing from the date of the passing of this Resolution and expiring on the earlier of: (a) the date on which the next Annual General Meeting of the Company is held; and (b) the date by which the next Annual General Meeting of the Company is required by law to be held; (3)in this Resolution: “Average Closing Price” means the average of the last dealt prices of a Share for the five consecutive trading days on which the Shares are transacted on Nasdaq immediately preceding the date of market purchase by the Company or the date of making the offer pursuant to an equal access scheme and deemed to be adjusted in accordance with the listing rules of Nasdaq for any corporate action which occurs after the relevant five day period; “Maximum Limit” means that number of issued Shares representing 10% of the total number of issued Shares as at the date of the passing of this Resolution (excluding any Shares which are held as treasury shares as at that date); and “Maximum Price”, in relation to a Share to be purchased or acquired pursuant to the Share Purchase Mandate, means the purchase price (excluding brokerage, commission, applicable goods and services tax and other related expenses) which shall not exceed 105% of the Average Closing Price of the Shares; and the Directors of the Company and/or any of them be and are hereby authorized to complete and do all such acts and things (including executing such documents as may be required) as they and/or he may consider expedient or necessary to give effect to the transactions contemplated and/or authorized by this Resolution. (Resolution 5) 6. To transact any other business as may properly be transacted at an Annual General Meeting of the Company. 2 NOTES: 1.Shareholders are cordially invited to attend the Eighteenth Annual General Meeting in person.Whether or not you plan to be at the Eighteenth Annual General Meeting, you are urged to return your proxy.A shareholder entitled to attend and vote is entitled to appoint one or more proxies to attend and to vote instead of him. 2.Shareholders wishing to vote by proxy should complete the attached form. 3.The proxy form of an individual shareholder shall be signed either by the shareholder personally or by his attorney. The proxy form of a corporate shareholder shall be given either under its common seal or signed on its behalf by an attorney or a duly authorized officer of the corporate shareholder. 4.A proxy need not be a shareholder of the Company. 5.The proxy form (and if relevant, the original power of attorney, or other authority under which it is signed or a notarially certified copy of such power or authority) must be deposited at Vote Processing, c/o Broadridge, 51 Mercedes Way, Edgewood, NY 11717, or the office of the Company, 8F, No. 22, Lane 407, Section 2, Tiding Boulevard, Taipei 114, Taiwan R.O.C., not less than 48 hours before the time for holding the Eighteenth Annual General Meeting, that is by no later than 11 p.m. June 22, 2017 (New York time), or 11 a.m. June 30, 2017 (Taipei time), failing which the proxy shall not be treated as valid. 6.Electronic Delivery of Future Proxy Materials.Shareholders can consent to receiving all future proxy statements, proxy card and annual reports electronically via e-mail or the internet. To sign up for electronic delivery, please follow the instructions below relating to “Electronic Delivery of Future Proxy Materials” and, when prompted, indicate that you agree to receive or access proxy materials electronically in future years. 7.Only shareholders of record at the close of business on April 25, 2017 are entitled to notice of and to vote at the Eighteenth Annual General Meeting, or any adjournment or postponement of the Eighteenth Annual General Meeting. 8.The Company intends to use internal sources of funds or external borrowings or a combination of both to finance the Company’s purchase or acquisition of the Shares pursuant to the Share Purchase Mandate.The Directors do not propose to exercise the Share Purchase Mandate to such extent that it would materially and adversely affect the financial position of the Company and its subsidiaries.The amount of financing required for the Company to purchase or acquire its Shares, and the impact on the Company’s financial position, cannot be ascertained as at the date of this Notice as this will depend on the number of Shares purchased or acquired, the price at which such Shares were purchased or acquired and whether the Shares purchased or acquired would be held in treasury or cancelled. BY ORDER OF THE BOARD /s/ Cheng-Ming Huang
